DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election with traverse of Invention I, claims 1 and 3-18, in the reply filed on 9/26/2022 is acknowledged.  Claim 18 has been canceled.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  Claims 19 and 22-25 are withdrawn.  Claims 1 and 3-17 are now pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 7 and 8, it is unclear what is the basis of the percentages.
In claim 10, the word “substantially” needs to be defined.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claims 1, 3-7, 9, 10 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadaud et al. (US 2016/0194516).
	Nadaud et al. disclose an article comprising a glass substrate comprising two main faces defining two main surfaces separated by edges, said substrate bearing: a functional coating deposited on at least one portion of one main surface, and a temporary protective layer deposited on at least one portion of the functional coating, wherein, the temporary protective layer is obtained from a composition comprising (meth)acrylate compounds such as trimethylolpropane triacrylate (which is the same as used in the instant application), wherein the temporary protective layer can be removed by a heat treatment at temperature above 400°C (claims 1, 8, 9, 18, [0075]).
Nadaud et al. therefore anticipate the instantly claimed invention with the understanding that the compositional components per Nadaud et al. overlap in scope with the claimed compositional components.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The limitations of claim 3 can be found in Nadaud et al. at [0054], where it discloses the metallic functional layers.
The limitations of claim 4 can be found in Nadaud et al. at [0068], where it discloses the magnetron sputtering.  
The limitations of claim 5 can be found in Nadaud et al. at [0054], where it discloses the solar radiation.  
The limitations of claim 6 can be found in Nadaud et al. at [0075], where it discloses the trimethylolpropane triacrylate.  
The limitations of claim 7 can be found in Nadaud et al. at claim 3, where it discloses the at least 90% by weight.
The limitations of claim 9 can be found in Nadaud et al. at [0081], where it discloses the thickness between 10 and 30 micrometers.
The limitations of claim 10 can be found in Nadaud et al. at [0110], where it discloses the roll coating, flow coating, dip coating, curtain coating or spray coating (reads on continuous or a non-continuous coating).
The limitations of claim 14 can be found in Nadaud et al. at [0118], where it discloses the flat glass.  
The limitations of claim 15 can be found in Nadaud et al. at [0006], where it discloses the substrates being subjected to various processing steps such as annealing.  
The limitations of claim 16 can be found in Nadaud et al. at [0006], where it discloses the substrates being subjected to various processing steps such as cutting, washing, shaping the edges, assembling, heat treatments of tempering, annealing and bending, storage and transport steps.  
The limitations of claim 17 can be found in Nadaud et al. at [0048], where it discloses the completely removing of protective layer.  

8.	Claims 1, 3, 8-10, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarso et al. (US 2009/0220778).
	Scarso et al. disclose a glass sheet having a coating provided on a surface thereof wherein the coating comprises in order from the glass a first layer comprising an enamel (reads on functional coating) and a second layer (reads on protective coating) comprising a resin such as acrylic, wherein the second layer may be partially removed or totally destroyed (claims 1-4, 10, [0040]).
Scarso et al. therefore anticipate the instantly claimed invention with the understanding that the compositional components per Scarso et al. overlap in scope with the claimed compositional components.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The limitations of claim 3 can be found in Scarso et al. at claim 1, where it discloses the enamel.
The limitations of claim 8 can be found in Scarso et al. at claim 11, where it discloses the 20% to 60% by weight.
The limitations of claim 9 can be found in Scarso et al. at claim 13, where it discloses the thickness between 5 and 50 micrometers.
The limitations of claim 10 can be found in Scarso et al. at [0039], where it discloses the roller coating, flow coating, curtain coating or spray coating (reads on continuous or a non-continuous coating).
The limitations of claim 12 can be found in Scarso et al. at [0017], where it discloses the glass frit.  
The limitations of claim 17 can be found in Scarso et al. at [0040], where it discloses the completely destroyed second layer.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claim 11 is rejected under 35 U.S.C. 103(a) as obvious over Nadaud et al. (US 2016/0194516) as applied to claims 1, 3-7, 9, 10 and 14-17, in view of Chang et al. (US Patent 6,514,589).
The disclosure of Nadaud et al. is adequately set forth in paragraph 7 and is incorporated herein by reference.
Nadaud et al. disclose a photoinitiator ([0091]).  However, Nadaud et al. is silent on the specific photoinitiator.
Chang et al. disclose a solar control film comprising a surface protective layer comprising a photoinitiator such as benzophenone (col. 4, lines 1-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific photoinitiator from Chang et al. in the composition disclosed by Nadaud et al. to provide the protective layer.

11.	Claim 13 is rejected under 35 U.S.C. 103(a) as obvious over Nadaud et al. (US 2016/0194516) as applied to claims 1, 3-7, 9, 10 and 14-17, in view of Franz et al. (US Patent 5,026,597) as evidenced by Murata et al. (US Patent 6,074,741).
The disclosure of Nadaud et al. is adequately set forth in paragraph 7 and is incorporated herein by reference.
However, Nadaud et al. is silent on the composition including a solid particle and its size.
Franz et al. disclose a glass surface having a temporary protection comprising microsized inert, insoluble particles such as acrylic beads (can have particle size ranging from 0.5 to 6.0 m, evidenced by Murata et al., abstract), wherein the particles act as spacers when said sheet is stacked (claims 1, 2, 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this inert particles from Franz et al. in the composition disclosed by Nadaud et al. to provide spacer in stacked sheets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762